ORDER
PER CURIAM.
Romell Whittaker (Movant) appeals from the judgment of the circuit court denying his Rule 24.035 motion without a hearing. We have reviewed the briefs of *261the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).